


Exhibit 10.34

 

EXECUTION VERSION

 

AMENDMENT NO. 1 TO THE REGISTRATION RIGHTS AGREEMENT

 

THIS AMENDMENT NO. 1 (this “Amendment”) dated as of February 8, 2013, to the
Amended and Restated Registration Rights Agreement dated as of October 7, 2009,
as joined by Kosmos Energy Ltd. (the “Corporation”) pursuant to the Joinder
Agreement dated as of May 10, 2011 (together, the “RRA”), is by and among the
Corporation and Blackstone Capital Partners (Cayman) IV L.P., Blackstone Capital
Partners (Cayman) IV-A L.P., Blackstone Family Investment Partnership (Cayman)
IV-A L.P., Participation Partnership (Cayman) IV L.P., Blackstone Family
Investment Partnership (Cayman) IV-A SMD L.P., Warburg Pincus International
Partners, L.P., Warburg Pincus Private Equity VIII, L.P., Warburg Pincus
Netherlands International Partners I, C.V., WP-WPIP Investors, L.P., Warburg
Pincus Netherlands Private Equity VIII I, C.V. and WP-WPVIII Investors, L.P.
(together, the “Qualified Holders”).

 

Capitalized terms used but not defined herein shall have the meanings given to
such terms in the RRA.

 

WI T N E S S E T H:

 

WHEREAS, the parties hereto are parties to the RRA;

 

WHEREAS, the RRA grants the holders of Registrable Securities registration
rights (the “Registration Rights”) as set forth therein;

 

WHEREAS, Section 12(a) of the RRA states that the provisions of the RRA may not
be amended, modified or supplemented, and waivers or consents to departures from
the provisions of the RRA may not be given without the written consent of the
Supermajority Holders; provided, however, that in no event shall the obligations
of any holder of Registrable Securities be materially increased or the rights of
any Stockholder be adversely affected (without similarly adversely affecting the
rights of all Stockholders), except upon the written consent of such holder.

 

WHEREAS, the Qualified Holders party hereto, as holders of at least 75% of the
outstanding Registrable Securities currently held by holders of Registrable
Securities, constitute Supermajority Holders (as such term is defined in the
RRA).

 

WHEREAS, the parties hereto desire to amend certain provisions of the RRA on the
terms and conditions hereinafter set forth.

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

1.                            Amendment of Certain Registration Rights.  (a) The
fourth paragraph of Section 3(a) of the RRA is hereby deleted in its entirety,
and is replaced by the following paragraph:

 

--------------------------------------------------------------------------------


 

“Within one (1) day after receipt by the Corporation of a Demand Notice or a
Pre-QPO Demand Notice, the Corporation shall give written notice (the “Notice”)
of such Demand Notice or Pre-QPO Demand Notice to all other holders of
Registrable Securities and shall, subject to the provisions of Section 3(b)
hereof, include in such registration all Registrable Securities with respect to
which the Corporation received written requests for inclusion therein within one
(1) day after such Notice is given by the Corporation to such holders.”

 

(b)                                 Section 4(a) of the RRA is hereby deleted in
its entirety, and is replaced by the following:

 

“(a)                           Right to Piggyback. If the Corporation proposes
to file a registration statement under the Securities Act (or, if applicable, a
final prospectus supplement relating to a “shelf” registration pursuant to Rule
415 under the Securities Act) with respect to an offering of Common Stock by and
for the account of the Corporation (other than a registration statement (i) on
Form S-4, Form S-8 or any successor forms thereto or (ii) filed solely in
connection with an exchange offer or any employee benefit or dividend
reinvestment plan), whether or not for its own account, then, each such time,
the Corporation shall give prompt written notice of such proposed filing at
least one (1) day before the anticipated filing date (the “Piggyback Notice”) to
all of the holders of Registrable Securities. The Piggyback Notice shall offer
such holders the opportunity to include in such registration statement the
number of Registrable Securities as each such holder may request (a “Piggyback
Registration”). Subject to Section 4(b) hereof, the Corporation shall include in
each such Piggyback Registration all Registrable Securities with respect to
which the Corporation has received written requests for inclusion therein within
one (1) day after notice has been given to the applicable holder. The eligible
holders of Registrable Securities shall be permitted to withdraw all or part of
the Registrable Securities from a Piggyback Registration at any time prior to
the effective date of such Piggyback Registration. The Corporation shall not be
required to maintain the effectiveness of the Registration Statement for a
Piggyback Registration beyond the earlier to occur of (i) 180 days after the
effective date thereof and (ii) consummation of the distribution by the holders
of the Registrable Securities included in such Registration Statement; provided,
however, that any Stockholder owning Common Stock that has been included on such
shelf Registration Statement may request that such Common Stock be removed from
such Registration Statement, in which event the Corporation shall promptly
either withdraw such Registration Statement or file a post-effective amendment
to such Registration Statement removing such Common Stock.”

 

2

--------------------------------------------------------------------------------


 

(c)                                  Section 12(b) of the RRA is hereby deleted
in its entirety, and is replaced by the following:

 

“(b)                           Notices. All notices required to be given
hereunder shall be in writing and shall be deemed to be duly given if personally
delivered, telecopied and confirmed, or mailed by certified mail, return receipt
requested, or overnight delivery service with proof of receipt maintained, or
e-mailed with read receipt requested, at the following address (or any other
address that any such party may designate by written notice to the other
parties):

 

If to the Corporation, to the address of its principal executive offices (and
e-mail address set forth on the Corporation’s then-current website). If to any
Stockholder, at such Stockholder’s address or email address, in each case as set
forth on the records of the Corporation. Any such notice shall, if delivered
personally, be deemed received upon delivery; shall, if delivered by telecopy,
be deemed received on the first business day following confirmation; shall, if
delivered by overnight delivery service, be deemed received the first business
day after being sent; shall, if delivered by mail, be deemed received upon the
earlier of actual receipt thereof or five business days after the date of
deposit in the United States mail; and shall, if delivered by e-mail, be deemed
received upon the earlier of actual receipt thereof, the receipt of a read
receipt notice by the sender or the first business day after being sent.

 

2.                            Counterparts. This Amendment may be executed in
two or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

 

3.                            Headings. The section and paragraph headings
contained in this Amendment are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Amendment.

 

4.                            Governing Law. The provisions of this Amendment
shall be governed by and construed in accordance with the laws of the State of
New York (without giving effect to the choice of law principles thereof).

 

5.                            Severability. If any term, provision, covenant or
restriction of this Amendment is held by a court of competent jurisdiction to be
invalid, illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their best efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions,

 

3

--------------------------------------------------------------------------------


 

covenants and restrictions without including any of such that may be hereafter
declared invalid, illegal, void or unenforceable.

 

6.                            Entire Agreement. This Amendment is intended by
the parties as a final expression of their agreement, and is intended to be a
complete and exclusive statement of the agreement and understanding of the
parties hereto in respect of the subject matter contained herein. This Amendment
supersedes all prior agreements and understandings between the parties with
respect to such subject matter.

 

7.                            Consent to Jurisdiction. The parties hereto hereby
irrevocably submit to the exclusive jurisdiction of the courts of the State of
New York and the federal courts of the United States of America located in New
York, and appropriate appellate courts therefrom, over any dispute arising out
of or relating to this Amendment or any of the transactions contemplated hereby,
and each party hereby irrevocably agrees that all claims in respect of such
dispute or proceeding may be heard and determined in such courts. The parties
hereby irrevocably waive, to the fullest extent permitted by applicable law, any
objection which they may now or hereafter have to the laying of venue of any
dispute arising out of or relating to this Amendment or any of the transactions
contemplated hereby brought in such court or any defense of inconvenient forum
for the maintenance of such dispute. Each of the parties hereto agrees that a
judgment in any such dispute may be enforced in other jurisdictions by suit on
the judgment or in any other manner provided by law. This consent to
jurisdiction is being given solely for purposes of this Amendment and is not
intended to, and shall not, confer consent to jurisdiction with respect to any
other dispute in which a party to this Agreement may become involved.

 

Each of the parties hereto hereby consents to process being served by any party
to this Agreement in any suit, action, or proceeding of the nature specified in
the paragraph above by the mailing of a copy thereof in the manner specified by
the notice provisions of the RRA, as hereby amended.

 

EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
AMENDMENT.

 

8.                            RRA Affirmed.  Except to the extent expressly
provided herein, the RRA is not affected hereby and continues in full force and
effect in accordance with its original terms.

 

[signature pages follow]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

 

KOSMOS ENERGY LTD.

 

 

 

 

 

 

 

By:

/s/ W. Greg Dunlevy

 

 

Name:

W. Greg Dunlevy

 

 

Title:

Executive Vice President and Chief Financial Officer

 

[Signature Page to Amendment No.1 to the RRA]

 

--------------------------------------------------------------------------------


 

 

WARBURG PINCUS INTERNATIONAL PARTNERS, L.P.

 

 

 

By:

Warburg Pincus Partners LLC, its General Partner

 

By:

Warburg Pincus & Co., its Managing Member

 

 

 

 

By:

/s/ David Krieger

 

 

Name:

David Krieger

 

 

Title:

Partner

 

 

 

 

 

WARBURG PINCUS NETHERLANDS INTERNATIONAL PARTNERS I, C.V.

 

 

 

 

By:

Warburg Pincus Partners LLC, its General Partner

 

By:

Warburg Pincus & Co., its Managing Member

 

 

 

 

By:

/s/ David Krieger

 

 

Name:

David Krieger

 

 

Title:

Partner

 

 

 

 

 

 

 

WP-WPIP INVESTORS, L.P.

 

 

 

 

By:

WP-WPIP Investors LLC, its General Partner

 

By:

Warburg Pincus Partners LLC, its Sole Member

 

By:

Warburg Pincus & Co., its Managing Member

 

 

 

 

By:

/s/ David Krieger

 

 

Name:

David Krieger

 

 

Title:

Partner

 

 

 

 

 

 

 

WARBURG PINCUS PRIVATE EQUITY VIII, L.P.

 

 

 

 

By:

Warburg Pincus Partners LLC, its General Partner

 

By:

Warburg Pincus & Co., its Managing Member

 

 

 

 

By:

/s/ David Krieger

 

 

Name:

David Krieger

 

 

Title:

Partner

 

 

 

 

 

 

 

WARBURG PINCUS NETHERLANDS PRIVATE EQUITY VIII I, C.V.

 

 

 

 

By:

Warburg Pincus Partners LLC, its General Partner

 

By:

Warburg Pincus & Co., its Managing Member

 

 

 

 

By:

/s/ David Krieger

 

 

Name:

David Krieger

 

 

Title:

Partner

 

[Signature Page to Amendment No.1 to the RRA]

 

--------------------------------------------------------------------------------


 

 

WP-WPVIII INVESTORS, L.P.

 

 

 

 

By:

WP-WPVIII Investors LLC, its General Partner

 

By:

Warburg Pincus & Co., its Managing Member

 

 

 

 

By:

/s/ David Krieger

 

 

Name:

David Krieger

 

 

Title:

Partner

 

[Signature Page to Amendment No.1 to the RRA]

 

--------------------------------------------------------------------------------


 

 

BLACKSTONE CAPITAL PARTNERS (CAYMAN) IV L.P.

 

 

 

 

By:

BLACKSTONE MANAGEMENT ASSOCIATES (CAYMAN) IV L.P., its general partner

 

By:

BCP IV GP L.L.C., its general partner

 

 

 

 

By:

/s/ David I. Foley

 

 

Name:

David I. Foley

 

 

Title:

Senior Managing Director

 

 

 

 

 

 

 

BLACKSTONE CAPITAL PARTNERS (CAYMAN) IV-A L.P.

 

 

 

 

By:

BLACKSTONE MANAGEMENT ASSOCIATES (CAYMAN) IV L.P., its general partner

 

By:

BCP IV GP L.L.C., its general partner

 

 

 

 

By:

/s/ David I. Foley

 

 

Name:

David I. Foley

 

 

Title:

Senior Managing Director

 

 

 

 

 

 

 

BLACKSTONE FAMILY INVESTMENT PARTNERSHIP (CAYMAN) IV-A L.P.

 

 

 

 

By:

BCP IV GP L.L.C., its general partner

 

 

 

 

By:

/s/ David I. Foley

 

 

Name:

David I. Foley

 

 

Title:

Senior Managing Director

 

[Signature Page to Amendment No.1 to the RRA]

 

--------------------------------------------------------------------------------


 

 

BLACKSTONE PARTICIPATION PARTNERSHIP (CAYMAN) IV L.P.

 

 

 

 

By:

BCP IV GP L.L.C., its general partner

 

 

 

 

By:

/s/ David I. Foley

 

 

Name:

David I. Foley

 

 

Title:

Senior Managing Director

 

 

 

 

 

 

 

BLACKSTONE FAMILY INVESTMENT PARTNERSHIP (CAYMAN) IV-A SMD L.P.

 

 

 

 

By:

BLACKSTONE FAMILY GP L.L.C., its general partner

 

 

 

 

By:

/s/ David I. Foley

 

 

Name:

David I. Foley

 

 

Title:

Senior Managing Director

 

[Signature Page to Amendment No.1 to the RRA]

 

--------------------------------------------------------------------------------
